Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 1 of 34 PageID #: 2271



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION


  SOLAS OLED LTD.,

    Plaintiff,

         v.
                                            Civil Action No. 2:19-cv-00152-JRG
  SAMSUNG DISPLAY CO., LTD., SAMSUNG
  ELECTRONICS CO., LTD., AND SAMSUNG
  ELECTRONICS AMERICA, INC.,

    Defendants.


         DEFENDANTS SAMSUNG DISPLAY CO., LTD., SAMSUNG
   ELECTRONICS CO., LTD., AND SAMSUNG ELECTRONICS AMERICA, INC.’S
              RESPONSIVE CLAIM CONSTRUCTION BRIEF
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 2 of 34 PageID #: 2272



                                                       TABLE OF CONTENTS

I.        INTRODUCTION ................................................................................................................... 1
II. LEGAL STANDARD ............................................................................................................. 1
III.           ARGUMENT ....................................................................................................................... 2
     A.           Background of the ’338 Patent ......................................................................................... 2
     B.           Disputed Terms of the ’338 Patent ................................................................................... 3
          1.      “transistor array substrate” (claim 1) ............................................................................... 3
          2.      “project from a surface of the transistor array substrate” (claim 1) ............................... 12
          3. “the pixel electrodes being arrayed along the interconnections between the
          interconnections on the surface of the transistor array substrate” (claim 1) ......................... 17
          4.      “write current” (claim 1) ................................................................................................ 21
     C.           Background of the ’311 Patent ....................................................................................... 27
     D.           Disputed Term of the ’311 Patent .................................................................................. 27
          1.      “configured to wrap around one or more edges of a display” (claims 1 and 7) ............. 27
IV.            CONCLUSION .................................................................................................................. 30
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 3 of 34 PageID #: 2273



I.      INTRODUCTION

        The constructions proposed by Defendants Samsung Display Co., Ltd., Samsung

Electronics Co., Ltd., and Samsung Electronics America, Inc. reflect the meaning of the technical

terms at issue to a person of ordinary skill in the art at the time of the invention based on the

intrinsic evidence and, where applicable, extrinsic evidence showing a customary meaning. The

parties have not disputed any term of U.S. Patent No. 6,072,450. As to U.S. Patent No. 7,446,338

(“the ’338 patent”), Defendants’ proposals represent the meaning of the terms in the context of the

patent. Not only are Plaintiff Solas’s constructions inconsistent with the intrinsic record, they

contradict                                                                   —a fact Solas neglects to

mention. The intrinsic evidence has not changed, and                                         belies many

of its criticisms. Finally, as to U.S. Patent No. 9,256,311 (“the ’311 patent”), the parties dispute a

single term, with their dispute centering on the meaning of “edge.” Defendants’ proposal for this

term represents the standard technical meaning of that term, as reflected in dictionaries.

II.     LEGAL STANDARD

        “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (citation omitted). A person of ordinary skill “is deemed to read the

claim term not only in the context of the particular claim . . ., but in the context of the entire patent,

including the specification.” Id. at 1313.

        “The words of a claim are generally given their ordinary and customary meaning as

understood by a person of ordinary skill in the art when read in the context of the specification and

prosecution history.” Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir.

2012) (citing Phillips, 415 F.3d at 1313). A “term’s ordinary meaning must be considered in the

context of all the intrinsic evidence, including the claims, specification, and prosecution history.”
                                                    1
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 4 of 34 PageID #: 2274



Biogen Idec, Inc. v. GlaxoSmithKline LLC, 713 F.3d 1090, 1094 (Fed. Cir. 2013). When a patentee

acts as his own lexicographer, or when a patentee disavows the full scope of a claim term in the

specification or during prosecution, then the customary meaning does not apply. See Trustees of

Columbia v. Symantec Corp., 811 F.3d 1359, 1363-64 (Fed. Cir. 2016).

       “[T]he specification ‘is always highly relevant to the claim construction analysis. Usually,

it is dispositive; it is the single best guide to the meaning of a disputed term.’” Phillips, 415 F.3d

at 1315 (internal quotation marks omitted). Although extrinsic evidence can also be useful, it is

“less significant than the intrinsic record.” Id. at 1317 (internal quotation marks omitted). Courts

have “especially noted the help that technical dictionaries may provide . . . to better understand the

underlying technology and the way in which one of skill in the art might use the claim terms.” Id.

at 1318 (internal quotation marks omitted). Expert testimony may aid a court in understanding the

underlying technology, but an expert’s unsupported assertions as to a term’s definition are not

helpful to a court. See id.

III.   ARGUMENT

       A.      Background of the ’338 Patent

       The ’338 patent is directed to active-matrix organic electroluminescent (AMOLED)

display panels. See, e.g., Ex. 1 (’338 patent) at 1:17-21, 8:18-23. These are many-layered devices

that consist of organic electroluminescent pixels and circuitry that drives the pixels to produce

particular colors and brightness. Figure 6 is a cross-section illustrating the layered structure of an

exemplary display panel of the ’338 patent, consisting of these two main structures: (1) the red,

green, and blue OLED pixels (Pr, Pg, and Pb), each made up of a pixel electrode 20a, an

electroluminescent layer 20b, and a counter electrode 20c; and (2) the layers making up the

“transistor array substrate” 50, id. at 10:42-47, which includes the transistors 21 and 23 that make

up the active-matrix circuit for each pixel:
                                                  2
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 5 of 34 PageID #: 2275




       In the original patent application, original claim 1 was directed to the arrangement of

elements in the layered structure, as exemplified by Figure 6. That claim, however, was rejected

as anticipated by prior art. To overcome the rejection, the applicants amended claim 1, limiting it

to a display having the particular three-transistor pixel circuit structure that had been recited in a

dependent claim (original claim 2), illustrated in Figure 2 of the ’338 patent. Ex. 2 at 2-3, 12. This

circuit uses a current, called a write current, to set the brightness of each individual pixel. This

current-controlled structure differed from circuits that used particular voltage signal levels applied

to the gate of the driving transistor, rather than current, to control pixel brightness. See Ex. 1 (’338

patent) at 1:21-41 (describing that in a prior art reference, “a voltage of level representing the

luminance is applied to the gate of the driving transistor through a signal line.”). After the addition

of this three-transistor circuit structure limitation, the claims of the ’338 patent were allowed.

         B.      Disputed Terms of the ’338 Patent 1

               1. “transistor array substrate” (claim 1)


1
 A person of ordinary skill in the art of the ’338 patent would have had a relevant technical
degree in electrical engineering, computer engineering, physics, or the like, and 2–3 years of
experience in active matrix display design and/or manufacturing.
                                                   3
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 6 of 34 PageID #: 2276
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 7 of 34 PageID #: 2277



transistors). Moreover, the specification explains that the transistors are contained within the

transistor array substrate. See, e.g., Ex. 1 (’338 patent) at 10:45-47. Indeed, Solas’s expert admits

in his declaration that “[t]he transistor array substrate is a structure containing a transistor array.”

Dkt. 74-2 (Flasck Decl.) at ¶ 30.

        Despite the clear requirement of the claim language, Solas’s proposal (“layered structure

upon which or within which a transistor array is fabricated”) would permit the transistor array

substrate to contain no transistors. Solas’s expert admitted this in deposition:

        Q: . . . For the construction that you have offered for “transistor array substrate,”
        which in paragraph 27 says, “layered structure upon which or within which a
        transistor array is fabricated,” does that encompass . . . a layered structure in which
        none of the transistors are located within the transistor array?

        A: If there is a structure, a layered structure, and upon that layered structure there
        is a transistor array, then it would fall under this construction.

        Q: Even though none of the transistors were within the layered structure that [] is
        called the “transistor array substrate”?

        A: That’s correct. . . .

Ex. 3 (Flasck Depo.) at 64:17-65:14 (objection omitted). This is contrary to the intrinsic evidence.

        As stated in Defendants’ proposal, the transistor array substrate is a “layered structure

composed of a bottom insulating layer through a topmost layer on whose upper surface [pixel]

electrodes are formed, which contains an array of transistors.” Solas’s contrary proposal is plainly

inconsistent with the claim language and specification, and cannot be correct.

                             b. Solas’s expert concedes that “transistor array substrate” does
                                not have a customary meaning outside the ’338 patent.

        Having advanced a construction inconsistent with the clear intrinsic evidence, Solas

attempts to support its proposal by claiming it represents an “ordinary and customary meaning” of

“transistor array substrate,” and arguing that departure from that purported plain meaning requires

clear and unmistakable evidence. Dkt. 74 at 7-9. Solas’s argument is meritless. First, although
                                                   5
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 8 of 34 PageID #: 2278



Solas’s brief attempts to portray its proposal as the plain and ordinary meaning of “transistor array

substrate,” Solas’s expert conceded in deposition that the term does not have a customary meaning

in the art. On the contrary, he testified that “transistor array substrate” may mean different things

in different usages. Ex. 3 (Flasck Depo.) at 104:4-105:3 (“In one context this whole thing would

be a transistor array substrate . . . in some contexts people would refer to a transistor array substrate

as something less than this and generally would not include the electro-optical element. In this

case it would not include the EL film . . . so I’ve seen it used both ways”), 57:5-7, 69:3-11.

        Second, Solas does not cite any definition of the term “transistor array substrate.” This

belies its assertion that the term has an ordinary and customary meaning. Solas relies on an IEEE

dictionary definition of a different term, “substrate.” Ex. 3 (Flasck Depo.) at 69:17-19 (“Q. There

is no IEEE definition for ‘transistor array substrate,” is there? A. I believe that is correct.”).

Solas’s reliance on definitions of “substrate” is particularly inapt because the ’338 patent

distinguishes a “substrate” from “a transistor array substrate.” See, e.g., Ex. 1 (’338 patent) at

10:42-47 (“[T]he layered structure from the insulating substrate 2 to the planarization film 33 is

called a transistor array substrate 50”) (emphases added). The patent teaches that an insulating

substrate is just one portion of a transistor array substrate, which includes numerous other layers

as well. See id.

        Third, Solas’s construction does not even match its dictionary definition, which says

nothing of a structure being “layered.” Ex. 3 (Flasck Depo.) at 73:11-74:10.

        Thus, Solas cannot claim that its proposal represents the plain and ordinary meaning of

“transistor array substrate.” Rather, the language of the claims and the disclosures of the

specification demonstrate that the meaning of that term is as Defendants propose—a proposal that

matches Solas’s own prior interpretation of that term (as discussed below).


                                                   6
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 9 of 34 PageID #: 2279



                           c. The ’338 patent defines which layers of an OLED display panel
                              constitute the “transistor array substrate”

       The claim language and the specification make clear that the “transistor array substrate” is

a layered structure composed of a bottom insulating layer through a topmost layer on whose upper

surface [pixel] electrodes are formed, as Defendants propose. 2

       First, the claim language supports Defendants’ proposal. After reciting “a transistor array

substrate,” claim 1 proceeds to recite (1) that the interconnections “project from a surface of the

transistor array substrate” and (2) “the pixel electrodes being arrayed along the interconnections

between the interconnections on the surface of the transistor array substrate.” Thus, according to

the claim language, the pixel electrodes are “on the surface of the transistor array substrate,”

meaning that the “transistor array substrate” constitutes the layers up to but not including the pixel

electrodes, as Defendants propose.

       Second, consistent with the claim language, the specification discloses that the transistor

array substrate constitutes the layers up to (but not including) the pixel electrode. The specification

expressly states that “[t]he layered structure from the insulating substrate 2 to the planarization

film 33 is called a transistor array substrate 50.” Ex. 1 (’338 patent) at 10:45-47 (emphasis added).

See, e.g., Sinorgchem Co., Shandong v. Int'l Trade Comm’n, 511 F.3d 1132, 1136 (Fed. Cir. 2007)

(“[T]he word ‘is’ ... may signify that a patentee is serving as its own lexicographer.”) (citation and

internal quotation marks omitted); Medimmune, LLC v. PDL Biopharma, Inc., No. C 08–05590,

2010 WL 653546, at *6 (N.D. Cal. Feb. 22, 2010) (“It is undisputed that the specification expressly

defines acceptor: ‘the human immunoglobulin providing the framework is called the ‘acceptor.’”);



2
 Defendants believed that their construction was clear that the “electrodes” referred to in it are the
pixel electrodes, as illustrated by element 20a in Fig. 6 of the ’338 patent. Because Solas professes
confusion in its brief, Dkt. 74 at 11-2, Defendants clarify that the topmost layer of the transistor
array substrate is the layer on which the pixel electrodes are formed.
                                                  7
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 10 of 34 PageID #: 2280



TriStrata, Inc. v. Microsoft Corp., 594 Fed. App’x 653 (Fed. Cir. Dec. 4, 2014) (unpublished);

Alacritech, Inc. v. Century Link Comm’ns LLC, 271 F. Supp. 3d 850, 868 (E.D. Tex. 2017).

       Next, the specification explains that “[t]he plurality of sub-pixel electrodes 20a are arrayed

in a matrix on the upper surface of the planarization film 33, i.e., the upper surface of the

transistor array substrate 50.” Ex. 1 (’338 patent) at 11:50-53 (emphasis added). See Edwards

Lifesciences LLC v. Cook Inc., 582 F.3d 1322, 1334 (Fed. Cir. 2009) (“the specification’s use of

‘i.e.’ signals an intent to define the word to which it refers”). This passage again conveys that the

surface on which the pixel electrodes are formed consitutes the upper surface of the transistor array

substrate. Indeed, the phrasing of this passage parallels the claim language stating that the pixel

electrodes are arrayed on the surface of the transistor array substrate, reinforcing that this passage

is describing the claimed invention.

       Thus, the claim language and specification both define the top layer of the transistor array

substrate as the layer on whose upper surface the pixel electrodes are formed. The specification is

clear that all of the layers beneath that layer are also part of the transistor array substrate, as

illustrated in annotated Figure 6 of the patent below. See, e.g., Ex. 1 (’338 patent) at 10:45-47

(“The layered structure from the insulating substrate 2 to the planarization film 33 is called a

transistor array substrate 50.”) (emphasis added).




                                                  8
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 11 of 34 PageID #: 2281
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 12 of 34 PageID #: 2282



        Solas attempts to argue that Defendants’ construction would exclude a disclosed

embodiment, but that is incorrect. Dkt. 74 at 11. Solas refers to an alternative embodiment having

a “reflecting film” between the pixel electrode and planarization film. Id. (citing Ex. 1 at 11:66-

12:5). Solas disregards, however, that the reflecting film would constitute a portion of the

transistor array substrate, as it is the layer on which pixel electrodes are formed in that design.

Thus, Defendants’ construction encompasses this alternative, illustrating that it comports with all

embodiments and disclosures of the specification, and does not exclude any disclosed

embodiments. In contrast, under Solas’s proposal there would be no way to determine whether

such a reflecting film is part of the transistor array substrate or not.

        Solas also asserts that the boundary of the “transistor array substrate” cannot be defined by

the pixel electrodes because the specification also describes an insulating line 61 as being formed

on the suface of the planarization film 33 (in a region where the pixel electrodes are not present).

Dkt. 74 at 10. This is a non-sequitur. The fact that an optional insulating line 61 may also be on

another portion of the surface of the transistor array substrate does not take away from the fact that

the specification defines the upper surface of the transistor array substrate as the layer on which

the pixel electrodes are formed. The claim language itself identifies the pixel electrodes as being

formed on the surface of the transistor array substrate, while not mentioning an insulating line.

Indeed, the pixel electrodes—unlike insulating line 61—are essential to the display’s operation.

        In contrast to the clarity provided by Defendants’ construction, Solas’s construction—

“layered structure upon which or within which a transistor array is fabricated”—fails to indicate

which layers are part of that structure and which are not, and would render the claims indefinite.

Indeed, Solas’s expert acknowledged in deposition that, under Solas’s proposal, multiple different

combinations of layers in a single device could alternatively be considered to be a “transistor array


                                                   10
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 13 of 34 PageID #: 2283



substrate.” Ex. 3 (Flasck Depo.) at 69:3-11 (“I have seen people consider this whole assembly

from the bottom of 2 to the top of – whatever it is; 55, 53 – to be a transistor array substrate, and

that – that whole thing could fall within the construction that we have here”), 104:4-105:3.

       Moreover, Solas’s expert’s testimony demonstrates that Solas’s construction contradicts

the specification’s disclosures. Solas’s expert testified that, under Solas’s proposal, in a device

having the structure shown in Figure 6 of the ’338 patent, the transistor array substrate “could” be

considered to be layers 2 through 32. Ex. 3 (Flasck Depo.) at 105:4-21 (“I believe the bottom of

layer 2 to the top of layer 32 could be considered a transistor array substrate as [Solas’s] proposed

construction states”). In other words, applying Solas’s construction, the transistor array substrate

may not include planarization film 33.          The specification, however, explicitly identifies

planarization film 33—which is on top of layer 32—as being within the transistor array substrate.

See Ex. 1 (’338 patent) at 10: 45-47, 11:50-53. This is a crucial failing in Solas’s construction,

particularly given that the patent claims define other structures by reference to the surface of the

transistor array substrate: the interconnections “project from” a surface of the transistor array

substrate, and the pixel electrodes are “on the surface of the transistor array substrate.”

       Under Solas’s proposal, there is not even a basis to include within the transistor array

substrate numerous layers that the specification expressly identifies as portions of the transistor

array substrate. For instance, planarization layer 33 is neither beneath the array of transistors nor

a layer that contains transistors. Yet, the ’338 patent is explicit that planarization layer 33 is part

of the claimed “transistor array substrate.” Ex. 1 at 11:50-53.

       Notably, Solas criticizes Defendants’ proposal on the ground that it would create ambiguity

in what layers constitute the transistor array substrate, based on the incorrect premise that the

“electrode” in Defendants’ proposal could be any electrode, and not the pixel electrode (as


                                                  11
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 14 of 34 PageID #: 2284
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 15 of 34 PageID #: 2285



See, e.g., Ex. 3 (Flasck Depo.) at 35:17-22 (“Various parts of [transistor] 23 do project from a

surface of the transistor array substrate”); 37:21-38:4 (“[Gate insulating] [l]ayer 31 does project

from a surface of the transistor array substrate”); 45:15-20; 53:12-54:19; 55:1-10; 74:2-25.

        Solas takes this position, which flies in the face of the claim language, by (1) incorrectly

treating interfaces between sublayers inside the transistor array substrate as being “a surface” of

the transistor array substrate, and then (2) positing that an interconnection extending in any

direction beyond any such interface purportedly “projects from” the “surface.” In other words,

Solas takes the position that the top, bottom, and sides of any sublayer of the transistor array

substrate constitutes a “surface” of the transistor array substrate, and an interconnection that

extends in any way above or below or to the side “projects from” a “surface” of the transistor array

substrate. What this means is that, under Solas’s proposal, any interconnection would necessarily

project from a surface of the transistor array substrate. It would be impossible, under Solas’s

proposal, for there to exist an interconnection that did not “project from” some “surface” of the

transistor array substrate. Solas’s construction effectively reads the “projects from” limitation out

of the claim through its use of the term “a surface.” This is improper. Bicon, Inc. v. Straumann

Co., 441 F.3d 945, 950 (Fed. Cir. 2006) (“claims are interpreted with an eye toward giving effect

to all terms in the claim”).

        Solas identifies no support in the written description or figures of the ’338 patent for its

position that an interconnection that “projects from a surface of the transistor array substrate” but

is fully embedded inside the transistor array substrate. There is no such support. On the contrary,

Solas’s construction is belied by the claim language and the specification.

        The plain meaning of the claim language “interconnections which are formed to project

from a surface of the transistor array substrate” is that the interconnections extend outside the


                                                 13
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 16 of 34 PageID #: 2286



transistor array substrate. The plain meaning alone requires rejection of Solas’s position that the

interconnections can be entirely embedded within the transistor array substrate.

        Further, the specification strongly supports Defendants’ construction. Consistent with the

plain meaning of “projects from,” the specification explains that the interconnections extend

beyond the upper surface of the transistor array substrate. The specification explains “[t]he

common interconnection 91 is formed by electroplating and is therefore formed to be much thicker

than the signal line Y, scan line X, and supply line Z and project upward from the surface of the

planarization film 33.” Ex. 1 (’338 patent) at 10:54-58 (emphasis added). The specification then

explains that “[t]he thickness of the select interconnection 89 and feed interconnection 90 is larger

than the total thickness of the protective insulating film 32 and planarization film 33 so that the

select interconnection 89 and feed interconnection 90 project upward from the upper surface of

the planarization film 33.” Id. at 11:36-41 (emphasis added). The specification also makes clear

that the upper surface of the planarization film is the upper surface of the transistor array substrate.

See, e.g., id. at 10:49-50 (“the upper surface of the planarization film 33, i.e., the upper surface of

the transistor array substrate 50”) (emphasis added); 11:50-52 (same); 10:45-47.

       Defendants’ proposal also aligns with the purpose of the interconnections projecting from

a surface of the transistor array substrate. The ’338 patent repeatedly explains that the projecting

interconnections “serve as partition walls to prevent leakage of an organic compound-containing

solution.” Ex. 1 (’338 patent) at 6:24-30; see also id. at 6:38-42. To serve as these partition walls,

the interconnections must extend past the upper surface of the transistor array substrate. This is

precisely what the specification of the ’338 patent describes and its Figures illustrate: all

interconnections (89, 90, and 91 in Figure 6) extend above the upper surface (33) of the transistor

array substrate:


                                                  14
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 17 of 34 PageID #: 2287




        In fact, in language that parallels the claim language, the specification explains that

projecting interconnections extend above the upper surface of the transistor array substrate to

prevent leakage of the organic electroluminescent compound: “[t]he thick select interconnection

89, feed interconnection 90, and common interconnection 91 whose tops are much higher than that

of the insulating line 61 are formed between the sub-pixel electrodes 20a adjacent in the vertical

direction to project respect to the surface of the transistor array substrate 50. Hence, the organic

compound-containing solution applied to a sub-pixel electrode 20a is prevented from leaking to

the sub-pixel electrodes 20a adjacent in the vertical direction.” Id. at 12:62-13:3 (emphases

added). The specification further explains that “[s]ince the select interconnections 89, feed

interconnections 90, and common interconnections 91 formed to project are provided thick, the

organic EL layers 20b can have different colors by wet coating” while “no special banks to

partition the sub-pixels P need be provided….” Id. at 22:62-66 (emphasis added). These

disclosures reiterate that the interconnections extend above the upper surface of the transistor array

substrate, as Defendants propose.

        Not only does Solas’s construction contradict the claim language and clear disclosures of

the specification, it is belied by

                        In fact,

                                                 15
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 18 of 34 PageID #: 2288
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 19 of 34 PageID #: 2289
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 20 of 34 PageID #: 2290



meaning of a disputed term”). The specification explains the pixel electrodes run in parallel to the

interconnections, are located between them, and are on the surface of the transistor array substrate.

       The specification first explains, and illustrates in Figures 3-5, that the pixel electrodes are

arrayed along the interconnections between the interconnections. See, e.g., Ex. 1 (’338 patent) at

5:57-6:2 (“the plurality of sub-pixel electrodes 20a are arrayed in the horizontal direction between

the feed interconnection 90 and the adjacent common interconnection 91,” “between the common

interconnection 91 and the adjacent select interconnection 89,” and “between the select

interconnection 89 and the adjacent feed interconnection 90.”); id. at 12:31-54.

       The specification next explains, and illustrates in Figure 6, that the pixel electrodes are on

the surface of the transistor array substrate. The specification explicitly states that “[t]he plurality

of sub-pixel electrodes 20a are arrayed in a matrix on the upper surface of the planarization film

33, i.e., the upper surface of the transistor array substrate 50.” Id. at 11:50-52 (emphasis added).

Edwards Lifesciences, 582 F.3d at 1334 (“the specification’s use of ‘i.e.’ signals an intent to define

the word to which it refers”). And Figure 6 shows that the pixel electrodes (20a) are on the surface

of the transistor array substrate (50). Thus, both the claim language and the clear teachings of the

specification support Defendants’ proposed construction.

       In contrast, there is no description in the specification supporting Solas’s construction, nor

any support for it in the ’338 patent’s figures. On the contrary, Solas’s construction is inconsistent

with the claim language and contrary to the disclosures of the specification. Solas’s proposal—

that it is the interconnections that must be “on the surface of the transistor array substrate”—would

exclude a preferred embodiment, as the specification discloses that “common interconnection 91”

is not on the surface of the transistor array substrate. Rather, as shown in Figure 6, “[t]he common

interconnection 91 . . . is formed on the insulating line 61,” Ex. 1 (’338 patent) at 10:52-54, which


                                                  18
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 21 of 34 PageID #: 2291



is not part of the transistor array substrate but rather a separate structure that itself is formed on the

surface of the transistor array substrate, see id. at 10:48-54 (“An insulating line 61 . . . is formed

on the surface of the planarization film 33, i.e., on the surface of the transistor array substrate 50”).

A claim construction that, like Solas’s, excludes the preferred embodiment is “rarely, if ever,

correct and would require highly persuasive evidentiary support.”                   Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1583 (Fed. Cir. 1996).

        Solas attempts to deflect from this defect in its position by arguing that interconnection 91

is “on” the transistor array substrate because it is above it. But Solas bases its argument on a false

premise: the claim language does not use the term “on,” it refers to a structure “on the surface of”

the transistor array substrate. The specification is clear that interconnection 91 is not “on the

surface of” the transistor array substrate, but rather “on the surface of” another structure. See

supra. By contrast, the specification is explicit that the pixel electrodes are on the surface of the

transistor array substrate (as Defendants propose). Ex. 1 (’338 patent) at 11:50-52; Fig. 6.

        Nor is there merit to Solas’s fallback argument that the claims do not require the common

interconnections to be on the surface of the transistor array substrate. The ’338 patent describes

the structure in Figure 6 as a preferred embodiment. Ex. 1 (’338 patent) at 4:42-51, 8:18-20. In

this structure, the common interconnections are not on the surface of the transistor array substrate,

whereas all of the pixel electrodes are. Moreover, Solas’s argument is belied by dependent claim

2, which makes clear that the “common interconnection”—element 90 in the specification and

Figure 6—is among the claimed plurality of interconnections.

        Solas’s proposal has further fundamental defects as well. Solas’s argument that the

interconnections are “on the surface of the transistor array” would render superfluous the separate

limitation that the interconnections “project from a surface of the transistor array substrate.” If an


                                                   19
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 22 of 34 PageID #: 2292



interconnection is “on the surface” of the transistor array substrate, then it necessarily would

project from the surface of the transistor array substrate. Thus, Solas’s proposal would render the

limitation that the interconnections “projects from” a surface of the transistor array substrate

superfluous in the claim, which is heavily disfavored. Bicon, 441 F.3d at 950 (“claims are

interpreted with an eye toward giving effect to all terms in the claim”); Merck, 395 F.3d at 1372.

Indeed, Solas’s expert acknowledged that “something that projects from the surface is also on the

surface.” Ex. 3 (Flasck Depo.) at 67:14-18 (Q: “Are you saying that something that projects from

a surface is also on the surface?” A: “Yes.”).

       In addition, there is no support in the specification for arraying the pixel electrodes on a

structure other than the surface of the transistor array substrate. The specification is clear that

“[t]he plurality of sub-pixel electrodes 20a are arrayed in a matrix on the upper surface of the

planarization film 33, i.e., the upper surface of the transistor array substrate 50.” Ex. 1 (’338

patent) at 11:50-52. This is shown in Figure 6. In contrast, there is no description stating, or figure

showing, that a pixel electrode is not on the surface of the transistor array substrate.

       Nor does the prosecution history support Solas’s construction. Contra Dkt. 74 at 17. The

applicants’ February 25, 2008 amendment was described as making “minor grammatical

improvements and to correct some minor antecedent basis problems.” Id. Both the original claim

language and the amended language describe the plurality of pixel electrodes, consistent with the

specification, as being arrayed along and between the interconnections and formed on the surface

of the transistor array substrate. Id. Notably, the applicants did not alter the separate limitation

describing the “plurality of interconnections,” which would have been the natural place to recite

that the interconnections are formed “on the surface” of the transistor array substrate, had that been

the intended meaning. Rather, the structure of the claim supports Defendants’ construction.


                                                  20
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 23 of 34 PageID #: 2293
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 24 of 34 PageID #: 2294



         •   15:45-54 (“While the write current (pull-out current) is flowing, the voltage
             between the gate 23g and source 23s of the driving transistor 23 of each of pixel
             circuits Pi,1 to Pi,n of the ith row is forcibly set in accordance with the current value
             of the write current (pull-out current) flowing to the signal lines Y1 to Yn, i.e., the
             current value of the write current (pull-out current) flowing between the drain 23d
             and source 23s of the driving transistor 23 independently of the change over time
             in the Vg-Ids characteristic of the driving transistor 23);

         •   15:54-58 (“Charges with a magnitude corresponding to the level of this voltage are
             stored in the capacitor 24 so that the current value of the write current (pull-out
             current) is converted into the voltage level between the gate 23g and source 23s of
             the driving transistor 23.”);

         •   16:11-13 (“[T]he current value of the driving current in the light emission period
             equals the current value of the write current (pull-out current) in the selection
             period.”);

         •   16:38-41 (“[A] write current (pull-out current) having a current value
             corresponding to the gray level is supplied from the data driver to the signal lines
             Y1 to Yn, as indicated by the arrow A.”);

         •   16:42-46 (“[T]he write current (pull-out current) to the signal line Yj flows from
             the feed interconnection 90 and supply line Zi through the drain-to-source path of
             the driving transistor 23 and the drain-to-source path of the switch transistor 21.”);

         •   16:48-50 (“The data driver sets the current value of the write current (pull-out
             current) in accordance with an externally input gray level.”);

         •   16:50-59 (“While the write current (pull-out current) is flowing, the voltage
             between the gate 23g and source 23s of the driving transistor 23 of each of the pixel
             circuits Pi,1 to Pi,n of the ith row is forcibly set in accordance with the current value
             of the write current (pull-out current) flowing to the signal lines Y1 to Yn, i.e., the
             current value of the write current (pull-out current) flowing between the drain 23d
             and source 23s of the driving transistor 23 independently of the change over time
             in the Vg-Ids characteristic of the transistor 23.”);

         •   16:59-63 (“Charges with a magnitude corresponding to the level of this voltage are
             stored in the capacitor 24 so that the current value of the write current (pull-out
             current) is converted into the voltage level between the gate 23g and source 23s.”);

         •   17:17-19 (“[T]he current value of the driving current in the light emission period
             equals the current value of the write current (pull-out current) in the selection
             period.”);

         •   17:53-55 (“[T]he write current (pull-out current) can sufficiently be supplied
             without any delay.”);
                                                22
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 25 of 34 PageID #: 2295




           •   17:59-62 (“[T]he magnitude of the driving current flowing to the common
               interconnection 91 in the light emission period equals that of the write current
               (pull-out current) flowing to the feed interconnection 90 in the selection period.”).

(emphases added). Solas’s characterization of the specification as equating write current with pull-

out current in “several instances,” Dkt. 74 at 22, is simply not accurate.

       Figure 2, shown below with annotations, specifically illustrates that “write current” is pull-

out current. The specification also emphasizes this in its text, stating that “[a]s shown in FIG. 2,

a write current (pull-out current) having a current value corresponding to the gray level is

supplied from the data driver to the signal lines Y1 to Yn, as indicated by an arrow A.” Ex. 1 (’338

patent) at 15:34-37 (emphases added). In fact, the applicants specifically cited Figure 2, along

with a passage from the specification equating write current with pull-out current, when they added

the claim language about “write current” to claim 1. See Ex. 2 (February 25, 2008 Amendment)

at 12. These were the only materials the applicants cited to explain the write current.




       There is no apparent dispute that, in the operation of the devices disclosed in the ’338

patent, write current is pull-out current. Solas’s expert, in deposition, conceded that the “write
                                                 23
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 26 of 34 PageID #: 2296



current” in the ’338 patent flows through transistors 21 and 23 “to the signal line Yi” due to what

he termed a “current sink attached to Yi,” Ex. 3 (Flasck Depo.) at 21:15-22:4, and explained that

the “current sink . . . pulls in a given current level” out of the circuit, id. at 22:6-23:5. Thus, the

meaning of the write current in the ’338 patent is clear, and it is pull-out current.

        Further, there is no disclosure in the ’338 patent of write current that is not pull-out current.

Although Solas asserts that “there are other disclosures that use different words in parentheses

following ‘write current,’” Dkt. 74 at 24 (emphases omitted), citing just two passages, both

passages in fact describe pull-out current. When the specification states “write current (current

signal),” Ex. 1 (’338 patent) at 14:60-61, it is describing the pull-out current in Figure 2; the

specification confirms that “current signal” is synonymous with a “pull-out current” by later

equating those terms, see id. at 16:24-25 (“pull-out current (current signal)”). As to column 17,

line 47 of the ’338 patent (“write current (driving current)”), in that sentence, the specification is

simply explaining that the magnitude of write current in the selection period equals the magnitude

of driving current in the subsequent light emission period; importantly, in the same paragraph, just

two sentences later, the specification reiterates that write current is pull-out current. See id. at

17:44-55. Solas disregards this context.

        Not only does the specification consistently define the write current as pull-out current, the

specification does so in multiple passages that use the phrasing “i.e.,” reinforcing that those

passages are intended to be definitional statements. Edwards Lifesciences, 582 F.3d at 1334 (“the

specification’s use of ‘i.e.’ signals an intent to define the word to which it refers”). For instance,

the specification twice states that:

                While the write current (pull-out current) is flowing, the voltage
                between the gate 23g and source 23s of the driving transistor 23 of
                each of pixel circuits … is forcibly set in accordance with the current
                value of the write current (pull-out current) flowing to the signal

                                                   24
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 27 of 34 PageID #: 2297



                lines Yi to Yn i.e., the current value of the write current (pull-out
                current) flowing between the drain 23d and source 23s of the
                driving transistor 23 independently of the change over time in the
                Vg-Ids characteristic of the driving transistor 23.

Ex. 1 (’338 patent) at 15:45-54 (emphases added); 16:50-59 (same).

        The definition of the “write current” as pull-out current is not merely an aspect of a

preferred embodiment, it is a foundational feature of the ’338 patent’s circuit structure. During

prosecution, the applicants added the language concerning the circuit structure to claim 1 from a

dependent claim, to overcome a prior art rejection. Ex. 2 at 2-3, 12. When the applicants did so,

they specifically revised the claim language about “write current.” Id. The applicants’ change to

this claim language further bolsters Defendants’ construction and contradicts Solas’s position.

        The applicants explained in amending claim 1 during prosecution that “the phrase ‘a switch

transistor which supplies a write current’ in original [prosecution] claim 2 has been changed to ‘a

switch transistor which makes a write current flow.” Id. at 12 (emphasis added). In support of the

amendment, the applicants specifically cited “Fig. 2 and page 41, lines 20-25 of the specification,”

id., each of which discloses that the “write current” refers to pull-out current. As discussed above,

Figure 2 depicts the pull-out current, which is marked as “A.” The passage at page 41, lines 20-

25 (which corresponds to Col. 15:37-41 of the issued patent) explicitly equates write current with

pull-out current: “In the pixel circuit, Pi,j, the write current (pull-out current) to the signal line Yj

flows from the feed interconnection 90 and supply line Zi through the drain-to-source path of the

driving transistor 23 and the drain-to-source path of the switch transistor 21.” Ex. 8 (September

26, 2005 original specification) at 41:20-25 (emphasis added). Thus, the very portion of the

specification that the applicants called out to support their amended claim language explicitly

provides that write current refers to pull-out current. In fact, the sentences immediately following



                                                   25
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 28 of 34 PageID #: 2298



in the specification elaborate on this and further reinforce that the “write current” is a pull-out

current. Ex. 1 (’338 patent) at 15:42-54 (repeatedly reciting “write current (pull-out current)”).

       Although Solas asserts that “write current” has a plain meaning outside the context of the

’338 patent, Dkt. 74 at 20, it is revealing that Solas provides no support, failing to cite a single

supporting reference, dictionary, or treatise. Solas offers just the ipse dixit of its expert, which is

not grounds to disregard the intrinsic evidence. Phillips, 415 F.3d at 1318 (“[C]onclusory,

unsupported assertions by experts as to the definition of a claim term are not useful to a court”).

       Moreover, Solas’s brief and expert declaration suggest that Solas is attempting to undo the

amendment the applicants made during prosecution, and to return to language the applicants

disavowed. The applicants made clear that they were changing the claim language so as not to

recite “a switch transistor which supplies a write current.” Yet Solas’s expert declaration asserts,

without acknowledging the prosecution history, that a write current should be interpreted as “a

current that is supplied from outside of the pixel circuit (for example via a signal line) and is used

to ‘write’ information … that is stored in the pixel circuit.” Dkt. 74-2 (Flasck Decl.) at ¶ 61. An

expert may not contradict the intrinsic evidence. Phillips, 415 F.3d at 1318 (“[A] court should

discount any expert testimony ‘that is clearly at odds with [the intrinsic evidence]’”).

       Finally, to the extent that Solas contends “write current” in the ’338 patent can mean

something different than pull-out current, Solas fails to present any construction that would inform

the factfinder what else it means. Solas cannot argue that no construction is required when it takes

the position that “write current” does not mean what is described in the specification and

prosecution history of the ’338 patent. Given the dispute over the meaning of the term, it is

necessary to assign a meaning to “write current.” The definition provided in the ’338 patent and

its prosecution history, that write current is pull-out current, provides that meaning.


                                                  26
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 29 of 34 PageID #: 2299
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 30 of 34 PageID #: 2300



Ex. 11 (“Concise Oxford English Dictionary,” Oxford University Press (12th ed. 2011)) at 455

(“edge”: “the line along which two surfaces of a solid meet”); Ex. 12 (“McGraw-Hill Dictionary

of Scientific and Technical Terms (5th ed. 1994)) at 641 (“edge”: “a line along which two plane

faces of a solid intersect”). This contrasts with the definition of “edge” when referring to two-

dimensional objects, where it may refer to a side. See, e.g., Ex. 13 (Dictionary of Computing (6th

ed. 2010)) at 119 (“edge”: “a side of a flat object”).

        In the ’311 patent, the term “edge” is necessarily being used in the context of three-

dimensional structures, as the claim language requires that “the substantially flexible substrate and

the touch sensor” be configured to “wrap around one or more edges of the display.” Ex. 10 (’311

patent), 9:5-7. To “wrap around” the edge, the structure must be three-dimensional. Consistent

with the plain meaning, Figure 7 shows a touch sensor (annotated below in blue) wrapping around

a line segment where two surfaces of the display (annotated in yellow) meet.




        The specification shows that the term “edge” is used in the ’311 patent consistent with its

ordinary meaning in technical contexts. The specification states that “Substrate 602 and the

conductive material of the electrode pattern may be flexible, enabling the conductive material to

wrap around the left and right edges of the surface to left-side and right-side surfaces.” Id. at 7:48-

51 (emphasis added). In other words, the left edge of the horizontal surface is where the surface

intersects with the left-side vertical surface.

                                                  28
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 31 of 34 PageID #: 2301



       Consistent with this plain meaning, the specification also draws a distinction between two

types of embodiments: one set of embodiments in which the touch-sensitive apparatus “may wrap

around an edge” and a separate set of embodiments in which the touch-sensitive apparatus “may

be wrapped around a curved surface.” Id. at 7:55-58. The specification explains that “[i]n

particular embodiments, the electrode pattern may wrap around an edge 603 of example mobile

phone 600. In other particular embodiments, touch-sensitive apparatus 612 may be wrapped

around a curved surface.” Id. (emphases added). Thus, consistent with the plain and ordinary

meaning of “edge,” the ’311 patent makes clear that “a curved surface” is different from an edge.

       The applicants added the “wrap around an edge” limitation during prosecution to overcome

repeated rejections of broader prosecution claims (see Ex. 9 at 10-20) that had also encompassed

the separate set of embodiments in which touch sensors were configured to wrap around “a curved

surface,” Ex. 10 (’311 patent), at 7:55-58. To secure the claims, the applicants elected to claim

one of the types of embodiments disclosed (“wrap[ped] around an edge”) and not the other

(“wrapped around curved surface”). Solas cannot now contend that the allowed ’311 patent claims

cover such embodiments.

       Further, contrary to Solas’s assertion, Defendants did not “acknowledge[] to the Patent

Trial and Appeal Board that the phrases [sic] ‘edges of a display’ could cover” both of “these two

types of embodiments.” Dkt. 74 at 30. Solas has inserted highlighting and italics into an excerpt

from Defendants’ IPR petition to insinuate that the phrase “It describes” meant “An edge of a

display describes,” but that is incorrect. The pronoun “It” in “It describes” refers to “the ’311

patent”; the passage was explaining the distinction the patent draws in its specification between

the “particular embodiments” in which the touch sensor wraps around an edge of a device, and the

“other particular embodiments” in which the touch sensor is wrapped around a curved surface, see


                                               29
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 32 of 34 PageID #: 2302



id., just as discussed above. The claims, however, were narrowed after the repeated rejections to

be directed to one set of embodiments, i.e., those in which the touch sensor wraps around an edge.

       Finally, Defendants’ construction does not limit the claim to “sharper edges,” contrary to

Solas’s assertion. The ’311 patent notes that an edge may be sharper, e.g., “with radii of less than

1 mm,” or, by implication, less sharp. Ex. 10 (’311 patent) at 7:52-55. However, the fact that an

edge may be less sharp does not effectively remove the “edge” limitation from the claim. A

rounded edge differs from a curved surface in that it joins two distinct surfaces.

       Thus, Defendants’ construction represents the plain and ordinary meaning of “edge,” as

found in dictionaries and consistent with the ’311 patent’s specification. Insofar as Solas contests

this definition, it cannot contend that no construction is required. Not only has Solas failed to

indicate what specialized meaning it seeks to attribute to the term, it has wholly failed to support

doing so.

IV.    CONCLUSION

       For the above reasons, Defendants respectfully request that the Court adopt their proposed

claim constructions.




                                                 30
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 33 of 34 PageID #: 2303



 Dated: March 4, 2020                  Respectfully submitted,

                                       /s/ Melissa R. Smith
                                       Melissa R. Smith
                                       Texas State Bar No. 24001351
                                       melissa@gillamsmithlaw.com
                                       GILLAM & SMITH, LLP
                                       303 South Washington Avenue
                                       Marshall, Texas 75670
                                       Phone: (903) 934-8450
                                       Fax: (903) 934-9257

                                       Jeffrey H. Lerner
                                       jlerner@cov.com
                                       David A. Garr
                                       dgarr@cov.com
                                       Jared R. Frisch
                                       jfrisch@cov.com
                                       Grant D. Johnson
                                       gjohnson@cov.com
                                       Daniel W. Cho
                                       dwcho@cov.com
                                       COVINGTON & BURLING LLP
                                       One CityCenter
                                       850 Tenth Street, NW
                                       Washington, DC 20001-4956
                                       Phone: (202) 662-6000
                                       Fax: (202) 662-6291

                                       Robert T. Haslam
                                       rhaslam@cov.com
                                       COVINGTON & BURLING LLP
                                       3000 El Camino Real
                                       5 Palo Alto Square, 10th Floor
                                       Palo Alto, CA 94306-2112
                                       Phone: (650) 632-4700
                                       Fax: (650) 632-4800

                                       COUNSEL FOR DEFENDANTS
                                       SAMSUNG DISPLAY CO., LTD. ,
                                       SAMSUNG ELECTRONICS CO., LTD.,
                                       AND SAMSUNG ELECTRONICS
                                       AMERICA, INC.




                                      31
Case 2:19-cv-00152-JRG Document 81 Filed 03/06/20 Page 34 of 34 PageID #: 2304




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of the foregoing document via the

Court’s CM/ECF system per Local Rule CV-5(a)(3) this March 4, 2020.


                                                    /s/ Melissa R. Smith
                                                    Melissa R. Smith




                                             32
